Opinion by
Mr. Chief Justice Bean.
1. At common law juries might convict upon the testimony of an accomplice alone, if it carried conviction to their minds, although it was deemed so unreliable that the courts generally advised them not to do so unless it was corroborated by other evidence. But the credit to be given to the testimony of such a witness, and the corroboration necessary to render it satisfactory, were matters to be considered and determined by the jury, and, if they were fully convinced thereby, the conviction was legal, though without other *394support than the testimony of an accomplice. But in this state the rule has been so changed by statute that the uncorroborated testimony of an accomplice, however satisfactory to a jury, is insufficient to convict. Section 1371 of Hill’s Code provides that “A conviction cannot bo had upon the testimony of an accomplice, unless he be corroborated by such other evidence as tends to connect the defendant with the commission of the crime, and the corroboration is not sufficient if it merely show the commission of tho crime or the circumstances of the commission.” This statute absolutely prohibits a conviction in a criminal case upon the uncorroborated testimony of an accomplice, even although the jury may believe such testimony to be entirely true, and that it establishes the defendant’s guilt beyond a reasonable doubt. It proceeds upon the theory that experience in the administration of the criminal law has shown the sources of such testimony to be generally so corrupt as to render it unworthy of belief, and that it is therefore better as a matter of public policy to forbid a conviction on the uncorroborated testimony of an accomplice, although the guilty may thereby sometimes escape punishment, than to leave it possible for the conviction of an innocent person on such testimony. Whether this rule of law is wise or unwise is not for us to inquire. It is so written, and must be applied by the court. As said by the late Mr. Justice Strahan, in his opinion in the case of State v. Jarvis, 18 Or. 364, (23 Pac. 251,) “the statute has made corroboration of an accomplice necessary, so that the court has no control over the subject except to apply the statute. The court has no discretion, but is bound to apply the statute, indiscriminately, to all cases wherever an accomplice appears as a witness, and the *395state’s case depends solely upon his uncorroborated testimony. If we were now engaged in making the law, no doubt we would declare a different rule; but the principle is already established and fixed by the authorities, and we could only add to the uncertainty of the law bjr disregarding them, — a thing which we have no right to do. This point plainly marks the distinction between legislative and judicial power * * The legislature might have declared an accomplice incompetent as a witness; but he may be a witness, and the legislature has not said that he shall not be believed if uncorroborated, but that a conviction shall not be had upon his testimony unless there is other evidence tending to prove the defendant’s complicity in the offense charged.” Now, in the case at bar, it is conceded by the state that there was no testimony whatever given on the trial tending in any way to connect the defendant with the commission of the crime charged, except that of Mrs. Huntington, and her testimony is wholly uncorroborated. If, then, she was an accomplice, within the meaning of the statute, it is plain the evidence was insufficient to convict, however clearly it may have shown the defendant’s guilt. The legislature, in its wisdom, has declared that no person shall be convicted of a crime in this state upon the uncorroborated testimony of an accomplice, and upon it and not the courts must rest the responsibility for the consequences. The contention for the defendant is that the trial court should have ruled, as a matter of law, that the witness was an accomplice, and directed an acquittal; while the state claims the question was properly submitted to the jury for their determination. We understand the rule to be that where there is any conflict in the testimony as to whether a witness is or is not an accomplice, *396the issue must be submitted to ;he jury under proper instructions of the court, but where the facts are all admitted and no issue thereon is raised by the evidence, it then becomes a question of law for the court as to the effect of the uncontradicted testimony: State v. Roberts, 15 Or. 187 (13 Pac. 896); State v. Light, 17 Or. 358 (21 Pac. 132); State v. Jarvis, 18 Or. 360 (23 Pac. 251); Armstrong v. State, 33 Texas Crim. Rep. 417 (26 S. W. 829); Williams v. State, 33 Texas Crim. Rep. 128 (47 Am. St. Rep. 21, 25 S. W. 629). Here there was no conflict in the evidence or issue raised thereby as lo the capacity or knowledge of Mrs. Huntington, or the part she took in the commission of the crime. Her connection therewith and what she did was admitted, so that the question presented was purely one of law, and not of fact, and the court erred in submitting it to the jury.
2. And it seems to us there can be no escape from the conclusion that on this record Mrs. Huntington was an accomplice of the defendant. Under all the authorities one who, being of mature years and in possession of his ordinary faculties, knowingly and voluntarily cooperates with or aids and assists another in the commission of a crime is an accomplice, without regard to the degree of his guilt: 1 Russell on Crimes, 49; Wharton on Criminal Evidence, § 440; Rice on Criminal Evidence, § 319; Bishop on Criminal Procedure, § 1159; Cross v. People, 47 Ill. 152 (95 Am. Dec. 474). The term is generally used in discussions involving the admissibility or weight to be given to the testimony of one partieeps eriminis against his fellow. In such case the grade of guilt is ordinarily unimportant, and therefore an accomplice is an appropriate term because it implies nothing as to grade. It is so *397used in the statute. It is claimed that the case was properly submitted to the jury on the theory that Mrs. Huntington may have been an innocent agent of the defendant, and therefore not an accomplice, but there was no issue” of that kind made by the testimony. An innocent agent in this sense is one who does an unlawful act at the solicitation or request of another, but who, from defect of understanding or ignorance of the inculpatory facts, incurs no legal guilt: Bishop on Criminal Law, § 310. Mrs. Huntington was clearly not an agent of this kind. She was a woman of mature years, in full possession of her faculties, and, from aught that appears, of ordinary intelligence. She knew the money was handed to her by the defendant to be given her husband “to help Kelly,” and what part she was expected to take in the affair. With full knowledge of the purpose to be accomplished, and the use to be made of the money, she freely and voluntarily undertook to and did aid and assist in the matter by offering the money to her husband to corruptly influence his verdict. It may be true that she was induced by the promise of some pecuniary reward to herself to participate in the scheme without fully realizing the enormity of the offense; but she must have known she was doing-wrong, or at least cannot plead ignorance of the law as an excuse for her conduct. She knew, or is conclusively chargeable with knowledge, that the transaction in which she was engaged was a crime, and that her cooperation was necessary to its commission. Without her active cooperation it could not have been committed, because she was the only means of communication between the defendant and her husband. No offer to bribe him was made except through her, and, under these circumstances, if *398she was not an accomplice the crime charged was not committed. The submission to the jury of the question as to whether Mrs. Huntington was an accomplice was equivalent to allowing them to decide in effect whether the statute should be enforced or suspended as in their judgment would best promote the ends of justice, and, in view of the section above quoted, was an evasion of a duty incumbent upon the court. The statute is binding both on courts and juries, and its provisions cannot be evaded, however wholesome the result might be in a particular case, by submitting to a jury the question as to whether a witness is an accomplice, when no such issue of fact is raised by the testimony. From these conclusions it follows that we have no alternative under the law but to reverse the judgment, and it is so ordered. Reversed.